DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CONRAD BURCH,
                             Appellant,

                                    v.

                          MARILYN BURCH,
                             Appellee.

                              No. 4D21-555

                          [January 20, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
St. Lucie County; Jennifer Alcorta Waters, Judge; L.T. Case No. 56-2018-
DR-001680.

  Esther A. Zaretsky of Law Office of Esther A. Zaretsky, West Palm
Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.